Citation Nr: 0807983	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-11 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for chronic pharyngitis.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  This case was remanded in March 
2007 and now returns to the Board for further appellate 
review.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims file.  

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The March 2007 remand noted that, on the veteran's April 2006 
VA Form 9, he raised new claims to reopen previously denied 
claims for service connection for a respiratory disorder and 
a back disorder.  He also appeared to raise claims for 
service connection for chronic laryngitis as secondary to 
service-connected pharyngitis, and for residuals of yellow 
jaundice.  As such, in March 2007, the Board referred these 
issues to the RO for appropriate action.  However, it does 
not appear that the RO has taken any action on these issues.  
Therefore, these issues are again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's chronic pharyngitis is manifested by 
hoarseness, without evidence of inflammation of cords or 
mucous membrane, thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for chronic 
pharyngitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6599-6516 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in March 2005, prior to the initial unfavorable AOJ 
decision issued in June 2005.  Letters sent to the veteran in 
August 2006 and March 2007 further advised him of VA's duties 
to notify and assist.  After the issuance of the August 2006 
and March 2007 letters, the veteran's increased rating claim 
was readjudicated in an October 2007 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006) (VA may cure a timing problem by 
readjudicating a veteran's claim following a compliant VCAA 
notification letter); Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (the issuance of a statement of the case could 
constitute a readjudication of the veteran's claim).  
Therefore, any defect with respect to the timing of the 
August 2006 and March 2007 VCAA notices has been cured.

With respect to the content of the notices, the March 2005 
and March 2007 VCAA letters advised the veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Additionally, such letters advised the veteran to send any 
evidence in his possession that pertained to his claim to VA.  
The August 2006 and March 2007 letters informed the veteran 
of the evidence and information necessary to establish an 
effective date in accordance with Dingess/Hartman.  

Regarding the evidence and information necessary to 
substantiate the veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board notes that the March 2005 and March 2007 letters 
advised the veteran that the evidence needed to show that his 
disability had increased in severity or worsened.  Such 
letters also notified him of the type of evidence, medical 
and lay, that may be used in order to assign a higher rating.  
Additionally, the August 2006 and March 2007 VCAA notices 
informed the veteran that VA assigns a rating from 0 to 100 
percent based on the nature and symptoms of the condition, 
the severity and duration of the symptoms, and the impact of 
the condition and symptoms on employment.  He was further 
notified that examples of evidence used to assign a 
disability rating include information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security Administration 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him. 

The Board observes that the March 2005, August 2006, and 
March 2007 letters did not provide the veteran with the 
criteria under which his chronic pharyngitis is rated or 
advise him of what specific symptoms are necessary to be 
granted a higher rating.  This being the case, the VCAA 
notice provided in this case was defective.  

Turning to the question of whether the notice error was 
prejudicial, the Court has held that any VCAA notice error 
should be presumed prejudicial and it is VA's burden to rebut 
this presumption.  See Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).  Lack of prejudicial harm may be shown 
in three ways:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id; see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant 
case, the Board finds that the veteran had actual knowledge 
of the evidence necessary to be granted a higher rating for 
his chronic pharyngitis.  In this regard, the Board notes 
that, in the veteran's April 2005 claim, he stated, 

[p]lease be advised that I was service connected for 
chronic [p]haryngitis, under Diagnostic [C]ode 6516, in 
1946, by the Department of [V]eterans Affairs.  Since 
that time my condition has increase[d] in severity.  I 
am suffering from chronic [l]aryngitis, this compounds 
my condition, and hoarseness is present all the time.  
My voice comes and goes, I am inflamed, and mucus is 
always present. 

Additionally, at the veteran's September 2006 Board hearing, 
he testified that he had hoarseness to his voice on occasion, 
coughed up phlegm, and had swelling and inflammation in his 
throat.  

As the evidence needs to show that there is hoarseness, with 
inflammation of cords or mucous membrane, in order to warrant 
a compensable evaluation under Diagnostic Code 6516, and the 
veteran has repeatedly offered statements with regard to 
these symptoms and made specific reference to the above 
rating code provision, the Board concludes that the failure 
to provide a fully VCAA compliant notice was harmless error.  
Not only has the veteran clearly demonstrated his actual 
knowledge of the requirements to establish a higher rating 
for his service-connected condition by citing to the 
pertinent Diagnostic Code, but he also has provided lay 
evidence demonstrating a worsening or increase in severity of 
his disability.  Further, the Diagnostic Code in this case 
under which the veteran is rated by analogy does not contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by him demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life.  Indeed, for the reasons explained 
below, the veteran's claim for an increased rating is being 
granted, in significant part, on his own testimony concerning 
the worsening of his condition.  

Accordingly, the Board finds that the VCAA notice error 
committed by the Department in this case was harmless.  All 
that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, based on the foregoing, the Board finds 
that VA has satisfied its duty to notify the veteran. 

With respect to the duty to assist, all identified VA 
treatment records, and private medical records have been 
obtained and considered.  Additionally, the veteran was 
provided with VA examinations in April 2005, July 2005, 
August 2005, and August 2007 in order to adjudicate his 
increased rating claim.  During the September 2006 Travel 
Board hearing, the veteran testified that he has received 
treatment for his pharyngitis from Drs. Price and Conlin.  
Following a Board remand, the veteran, in March 2007, was 
requested to complete and return Authorization and Consent to 
Release Information forms (VA Form 21-4142) for each of these 
physicians.  No response was received from the veteran with 
respect to this request.  Without the veteran's authorization 
to release the records, it is impossible for VA to request 
the records from these private physicians.  

In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court 
stated "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Therefore, absent assistance from the veteran, the Board 
finds that a second remand is not necessary in order to 
obtain such records.  All reasonable efforts have been 
expended to obtain the authorizations, and no additional 
efforts are required.  This is not a situation where the 
private doctors have failed to respond to a single request 
for records, but rather a situation where the veteran has not 
responded to the request to sign and return the authorization 
to release records forms to enable a records request to be 
made in the first place.  Further, the request for releases 
was undertaken pursuant to a Board remand of which he was 
also notified, and which included an explanation of why VA 
needed to attempt to obtain the treatment records from these 
physicians.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of this claim.



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected chronic pharyngitis.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  As such, in accordance with 
Hart, the Board has considered the propriety of assigning 
staged ratings for service-connected chronic pharyngitis.

The veteran's chronic pharyngitis is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6599-6516.  The Board notes that the veteran 
is evaluated under a Diagnostic Code pertinent to chronic 
laryngitis; however, he is service-connected for chronic 
pharyngitis.  38 C.F.R. § 4.20 provides that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  As such, the veteran's 
chronic pharyngitis has been rated by analogy to chronic 
laryngitis.  At his September 2006 Board hearing and in 
documents of record, the veteran contends that he has 
hoarseness to his voice on occasion, coughs up phlegm, and 
has swelling and inflammation in his throat.  Therefore, he 
claims that he is entitled to a compensable rating for his 
service-connected chronic pharyngitis.  

Diagnostic Code (DC) 6516 provides that chronic laryngitis 
manifested by hoarseness, with inflammation of cords or 
mucous membrane, warrants a 10 percent evaluation.  Chronic 
laryngitis manifested by hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy, warrants a 30 percent 
evaluation.  

Upon a review of the record, the Board finds that the veteran 
is entitled to a 10 percent rating, but no more, for chronic 
pharyngitis.  In this regard, the medical and lay evidence, 
as pertinent to the criteria set forth in DC 6516, reflects 
that the veteran's condition is manifested by ongoing 
hoarseness.  While there is no evidence of inflammation of 
the cords or mucous membrane, the veteran's service-connected 
pharyngitis is rated by analogy to chronic laryngitis, so it 
is not surprising that his condition does not manifest all of 
the symptoms set forth in the rating code for this different 
disability.  

Consequently, given the evidence of ongoing hoarseness, the 
Board finds that a 10 percent rating is warranted, pursuant 
to 38 C.F.R. § 4.7, as the evidence more nearly approximates 
the criteria for the 10 percent rating than a noncompensable 
rating.  However, given that there is no evidence of any of 
the other criteria for the 30 percent rating, including 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy, the Board 
finds that this higher rating is not warranted.  Further, 
given that the veteran reports that his hoarseness has been 
an ongoing symptom that has not significantly varied over 
time, but rather has been consistently present, the Board 
finds that a staged rating is not warranted.  Finally, in 
view of the absence of any evidence indicating that the 
veteran's service-connected chronic pharyngitis presents such 
an unusual or exceptional disability picture so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1), due to such 
factors as frequent hospitalizations or marked interference 
with employment, the Board concludes that referral of this 
case for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

ORDER

An increased rating of 10 percent, and no more, for chronic 
pharyngitis is granted.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


